UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-40865
                         Summary Calendar


                NANCY SALINAS, also known as Shae,

                                              Plaintiff-Appellant,


                              VERSUS


               NUECES COUNTY COMMUNITY SUPERVISION
                AND CORRECTIONS DEPARTMENT; et al.,

                                                       Defendants,

                         EDDIE GONZALEZ,


                                               Defendant-Appellee.




          Appeal from the United States District Court
               for the Southern District of Texas
                          (C-00-CV-217)
                          April 23, 2002




Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
     Nancy Salinas sued her former employer, the Nueces County

Community Supervision & Corrections Department (“the Department”),

and her former supervisor, Eddie Gonzalez, claiming that she was

fired for criticizing alleged injustices and inefficiencies within

the Department in violation of the First Amendment and 42 U.S.C. §

1983.   The district court granted summary judgment in favor of Mr.

Gonzalez on   the   grounds   of   qualified   immunity.   Because   the

district court granted summary judgment in violation of a stay

issued by prior panel of this court, we vacate and remand for

further proceedings.



                                   I.

     On May 30, 2000, Salinas sued the Department and Mr. Gonzales

in his official and individual capacities under 42 U.S.C. § 1983,

alleging that she was terminated in retaliation for exercising her

First Amendment right to free speech.          Shortly thereafter, the

Department filed a Rule 12(b)(6) motion to dismiss for failure to

state a claim.   After the Department filed its motion to dismiss,

Ms. Salinas filed an amended complaint dismissing all charges

against the Department and proceeding solely against Mr. Gonzalez.

     On September 25, 2000, Mr. Gonzalez filed a motion to dismiss

the claims filed against him in his official capacity, and on

January 5, 2001, he filed a motion for summary judgment on the

grounds of qualified immunity. On June 8, 2001, the district court



                                    2
granted Mr. Gonzalez’s motion to dismiss, but it did not rule on

his motion for summary judgment.

      The    parties   were    set   to       meet   in   court    for   a   pretrial

conference on June 15, 2001, three days before their scheduled jury

trial.      But on June 14, before attending the pretrial conference,

Mr.   Gonzalez    filed   an    interlocutory         appeal      with   this   court

regarding the district court’s failure to rule on his motion for

summary judgment.      Mr. Gonzalez also petitioned this court for an

emergency stay of all proceedings in the district court pending his

interlocutory appeal.         Mr. Gonzalez’s motion asked that we “stay

the trial of this case and all other proceedings until this Court

has an opportunity to review and rule upon this [interlocutory]

appeal.”     (Def. Gonzalez’s Mot. to Stay All Proceedings and Trial

Set for June 18, 2001, at ¶ 4).           On that same day, a panel of this

court ordered the district court to “stay all proceedings and the

trial set for June 18, 2001, pending appeal.”                     Salinas v. Nueces

County Cmty. Supervision & Corr. Dep’t, No. 01-40640 (5th Cir. June

14, 2001).

      Despite the stay, the district court ordered the parties to

appear on June 27, 2001 for a hearing on Mr. Gonzalez’s motion for

summary judgment.      Then, on June 29, 2001, while this court’s stay

was still in effect, the district court entered an order granting

Mr. Gonzalez’s motion for summary judgment.                    On July 24, having

procured a favorable summary judgment ruling, Mr. Gonzalez filed a

motion with this court to dismiss his interlocutory appeal as moot.

                                          3
The next day, the clerk of the Fifth Circuit filed an order

granting Mr. Gonzalez’s motion to dismiss the appeal.

     Ms. Salinas has appealed the district court’s summary judgment

ruling    arguing,   among   other   things,    that    the   court’s   ruling

violated the stay.     Although she was represented by counsel in the

district court, Ms. Salinas appeals her summary judgment dismissal

pro se.



                                     II.

     This   court    has   the   jurisdiction   to     stay   proceedings   in

district court under the All Writs Act, 28 U.S.C. § 1651 (1994).

See also Fed. R. App. P. 8(a)(2); 11 Charles A. Wright et al.,

Federal Practice and Procedure § 2908, at 528-29 (1995).           The power

to stay is part a court’s inherent power to preserve the status quo

pending appeal.      Pettway v. American Cast Iron Pipe Co., 411 F.2d

998, 1003 (5th Cir. 1969).         The scope of the prior panel’s stay

order was clear: “It is ORDERED that Appellant’s motion to stay all

proceedings and the trial set for June 18, 2001, pending appeal is

GRANTED.”     Salinas v. Nueces County Cmty. Supervision & Corr.

Dep’t, No. 01-40640 (5th Cir. June 14, 2001) (italics added).

Since the district court commenced proceedings in violation of this

court’s stay, we VACATE the district court’s summary judgment

ruling and REMAND for further proceedings.




                                      4